The State's Attorney before this court, in his motion for rehearing, draws attention to a mistake of fact in the opinion on motion for rehearing and contends that the ruling made in King v. State, 35 Tex.Crim. Rep., wherein it is said: "It is not suggested in the explanation of the learned judge who tried the case that the granting of the motion would operate as a continuance to either party. We presume that, if this had been the case, it would have been so stated," is in conflict with subsequent decisions, and insists that the bills, in order to comply with the rules of practice, should have been so framed as to negative the possibility of a continuance resulting from the granting of the motion. It is no doubt true that the general rule of practice requires that the action of the trial court be presumed correct unless the bill of exceptions show the contrary.
We were mistaken in saying that the indictments against both the appellant and Gomez were originally filed in the same court. That against Gomez was filed in the Thirty-seventh Judicial District Court and that against the appellant was filed in the Ninety-fourth Judicial District Court. As we view the matter, however, it was the duty of the trial court, upon the filing of the motion to sever containing a request for transfer, to grant the request on the uncontroverted facts therein set *Page 291 
forth. The judge of the Ninety-fourth Judicial District Court could not grant the motion to sever. All that he could do in the matter was to transfer the case to the Thirty-seventh Judicial District Court to the end that the judge might pass upon the merits of the motion to sever. He and not the judge of the Ninety-fourth Judicial District Court would have been in a position to determine the matter. In the absence of the transfer, the statute entitling one to a severance, which has been held mandatory, would be rendered nugatory by the practice of filing the indictments of two persons charged with the same offense in different courts in the same county.
The motion for rehearing is overruled.
Overruled.